Title: To Thomas Jefferson from James Currie, 16 March 1803
From: Currie, James
To: Jefferson, Thomas


          
            Dr Sir:
            Richmond VirginiaMarch 16th. 1803
          
          I take the liberty by this, of doing myself the honor of introducing to your acquaintance the Honble. Captain John Murray of the Royal British Navy, a son of the Earl of Dunmore, whom you will find, perfectly deserving of those Civilities & polite attentions (for which you have ever been remarkable, to Respectable Strangers) & to which I beg leave & take the pleasure to recommend him; ‘tis not improbable he may impart to you some communication, in regard to some matters that nearly concern him, in which Event I have impressed him to expect any information or advice (if necessary—) in your power that might with propriety be expected or wished for
          I remain Dr Sir with the most Sincere Esteem & great regard Your most Obedt. Hble. Servt
          
            James Currie
          
        